Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 9 are currently amended.
Claims 2-8 are original.

Response to Arguments
	
	Applicant argues that the apparatus of the combination Hay is patentably distinct from the cited apparatus due to differences in the heat exchange fluid and supercritical fluid.  Remarks pp. 6.

	This is found persuasive, please consider the rejections in view of the cited combination withdrawn.
	
Allowable Subject Matter

Claims 1-9 allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, none of the cited prior art or any prior art available discloses:

The combination Hay (US 4631016)/Okano (US 2011/0030927) does not disclose a supercritical fluid filled in the second chamber.  The supercritical fluid is required to be present as it is a positively recited part of the roller, and the prior art is not even “capable” because supercritical fluids require specific conditions to remain supercritical while pumping water through doesn’t need those conditions.  Therefore, claim 1 is deemed allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/GUY F MONGELLI/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712